DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,192,103. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by claims of U.S. Patent No. 10,192,103.
Claim 1 of instant application
Claim 1 of .S. Patent No. 10,192,103
A method for removing an occlusion from a three-dimensional scan of a target subject, the method comprising: receiving the three-dimensional scan that includes a face of the target subject, the three-dimesional scan comprising a plurality of three-dimensional points; determining that the plurality of three-dimensional points includes a subset plurality of three-dimensional points corresponding to the occlusion, the subset plurality of three-dimensional points corresponding to a subset of the plurality of three-dimensional points; and removing the subset plurality of three-dimensional points corresponding to the occlusion of the face of the target subject from the three-dimensional scan.
A method for removing an occlusion from a three-dimensional scan of a target subject, the method comprising: receiving the three-dimensional scan that includes a face of the target subject, the three-dimensional scan comprising a plurality of three-dimensional points; determining that the plurality of three-dimensional points includes a subset plurality of three-dimensional points corresponding to the occlusion, the subset plurality of three-dimensional points corresponding to a subset of the plurality of three-dimensional points; and removing the subset plurality of three-dimensional points corresponding to the occlusion of the face of the target subject from the three-dimensional scan, wherein removing the subset plurality of three-dimensional points corresponding to the occlusion of the face comprises: converting the three-dimensional scan to a two-dimensional depth image; detecting edge points in the two-dimensional depth image; determining edge points in the three-dimensional scan based on the detected edge points in the two-dimensional scan; and filtering the edge points in the three-dimensional scan to identify those edge points inside a particular region of the three-dimensional scan associated with the occlusion.


Claim 13 of instant application 
Claim 12 of .S. Patent No. 10,192,103
A system for removing an occlusion from a three-dimensional scan of a target subject, the system comprising: a 3D sensor configured to acquire a three-dimensional scan of the target subject, the three-dimensional scan of the target including a face of the target subject, the three-dimensional scan comprising at least a range to each of a plurality of points on the target subject; and a processor configured to: receive the three-dimensional scan from the 3D sensor, determine that the three-dimensional scan includes an occlusion to the face of the target subject, remove, from the three-dimensional scan, a plurality of three-dimensional points corresponding to the occlusion of the face of the target subject.
A system for removing an occlusion from a three-dimensional scan of a target subject, the system comprising: a 3D sensor configured to acquire a three-dimensional scan of the target subject, the three-dimensional scan of the target including a face of the target subject, the three-dimensional scan comprising at least a range to each of a plurality of points on the target subject; and a processor configured to: receive the three-dimensional scan from the 3D sensor, determine that the three-dimensional scan includes an occlusion to the face of the target subject, remove, from the three-dimensional scan, a plurality of three-dimensional points corresponding to the occlusion of the face of the target subject by: converting the three-dimensional scan to a two-dimensional depth image, detecting edge points in the two-dimensional depth image, determining edge points in the three-dimensional scan based on the detected edge points in the two-dimensional scan, and filtering the edge points in the three-dimensional scan to identify those edge points inside a particular region of the three-dimensional scan associated with the occlusion.


	Claims 2-10 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qunaieer (U.S. PG-PUB NO. 2017/0032179) in view of Harmon (U.S. PG-PUB NO. 2015/0234942).
-Regarding claim 1, Al-Qunaieer discloses a method for removing an occlusion from a target subject (see abstract), the method comprising: determining that the plurality of points includes a subset plurality of points corresponding to the occlusion (determine skin locations of occluded image 320, FIG. 3; paragraph 27), the subset plurality of points corresponding to a subset of the plurality of points (determine type of occlusion 330, FIG. 3; paragraph 27); and removing the subset plurality of points corresponding to the occlusion of the face of the target subject from the scan (skin mask and correlation filter generated 350, FIG. 3; paragraph 28).
Al-Qunaieer is silent to teaching that a three-dimensional scan and receiving the three-dimensional scan that includes a face of the target subject, the three-dimesional scan comprising a plurality of three-dimensional points. However, the claimed limitation is well known in the art as evidenced by Harmon.
In the same field of endeavor, Harmon teaches a three-dimensional scan (obtaining 3D image data, paragraph 28) and receiving the three-dimensional scan that includes a face of the target subject, the three-dimesional scan comprising a plurality of three-dimensional points (facial landmarks identified is projected onto the 3D image, paragraph 29-31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Al-Qunaieer with the teaching of Harmon in order to provide customized facial features of a subject.
-Regarding claim 2, the combination further discloses reconstructing the three-dimensional scan to compensate for the removed subset plurality of three-dimensional points (Al-Qunaieer, skin mask and correlation filter generated 350, FIG. 3; paragraph 28).
-Regarding claim 3, the combination further discloses comparing the three-dimesional scan with the removed subset plurality of three-dimensional points against a known image (Al-Qunaieer, see abstract).
-Regarding claim 13, Al-Qunaieer discloses a system for removing an occlusion from a target subject (see abstract), the system comprising: a processor configured to: determine that an occlusion to the face of the target subject (determine skin locations of occluded image 320, FIG. 3; paragraph 27), remove, a plurality of points corresponding to the occlusion of the face of the target subject (skin mask and correlation filter generated 350, FIG. 3; paragraph 28).
Al-Qunaieer is silent to teaching that a 3D sensor configured to acquire a three-dimensional scan of the target subject, the three-dimensional scan of the target including a face of the target subject, the three-dimensional scan comprising at least a range to each of a plurality of points on the target subject; and a processor configured to: receive the three-dimensional scan from the 3D sensor. However, the claimed limitation is well known in the art as evidenced by Harmon.
In the same field of endeavor, Harmon teaches a 3D sensor configured to acquire a three-dimensional scan of the target subject, the three-dimensional scan of the target including a face of the target subject (obtaining 3D image data, paragraph 28), the three-dimensional scan comprising at least a range to each of a plurality of points on the target subject; and a processor configured to: receive the three-dimensional scan from the 3D sensor (facial landmarks identified is projected onto the 3D image, paragraph 29-31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Al-Qunaieer with the teaching of Harmon in order to provide customized facial features of a subject.
-Regarding claim 14, the combination further discloses the occlusion comprises a hand, a pair of eyeglasses, a hat, a scarf, a cellphone, hair, or a cup (Al-Qunaieer, scarf, paragraph 27).
-Regarding claim 15, the combination further discloses the processor is further configured to reconstruct the three-dimensional scan to compensate for the removed plurality of three-dimensional points corresponding to the occlusion of the face of the target subject (Al-Qunaieer, skin mask and correlation filter generated 350, FIG. 3; paragraph 28).
-Regarding claim 16, the combination further discloses the processor is further configured to compare the three-dimesional scan with the removed plurality of three-dimensional points against a known image (Al-Qunaieer, see abstract).
-Regarding claim 17, the combination further discloses the processor is further configured to compare the reconstructed three-dimensional scan against a known image (Al-Qunaieer, see abstract). 
Allowable Subject Matter
Claims 4-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This is a continuation of applicant's earlier Application No. 15/405,424.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664